Citation Nr: 1423753	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and J.F.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970 and from January 1971 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

The Veteran's electronic, Virtual VA, file has been considered in the decision rendered below.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in a March 2010 letter. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) disability records.  Additionally, VA provided examinations in May 2008, April 2010, and April 2011, addressing the Veteran's hearing loss and tinnitus; in March 2009 and April 2010, addressing the Veteran's retained shell fragment, right parotid area with scar; and in January 2008, May 2010, and April 2011, addressing the Veteran's posttraumatic stress disorder (PTSD).  The examinations are adequate for adjudicative purposes.  All examiners reviewed the Veteran's subjective complaints and history, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) the United States Court of Appeals for the Federal Circuit held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined effects of all service-connected disabilities.  That decision is predicated on a case where VA had obtained separate medical opinions addressing the impact on employability resulting from independent disabilities, both the RO and the Board had presented adequate reasons and bases for their conclusions, and the appellant had not claimed clear error in the Board determination.  Here, each of the VA examiners, except for the May 2008 audiological examiner, opined on a service-connected disability's effect on the Veteran's occupational functioning or employment/work.  The Board finds that a single opinion regarding the combined effect of all of the Veteran's service-connected disabilities is not required because, as discussed below, the VA examinations provide sufficient information necessary for adjudicating the Veteran's TDIU claim.

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision.

II.  Analysis

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The highest combined evaluation for compensation the Veteran has been assigned is 80 percent for his service-connected disabilities-70 percent for PTSD, 10 percent for retained shell fragment, 10 percent for tinnitus, and zero percent for hearing loss, since December 4, 2007.  See 38 C.F.R. § 4.25 (indicating that combining 70 percent, 10 percent, 10 percent, and zero percent disabilities results in a combined rating of 80 percent).  Therefore, he has met the minimum schedular requirement, i.e., a single disability rating of 60 percent or more or a combined rating of 70 percent or more, to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).  The question now becomes whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

At the November 2013 Board hearing, the Veteran stated that he last worked around 2008 just before moving to Iowa, he worked as a self-employed floor installer for the last 30 years, he earned a GED, and he has some training in the mechanics field as he grew up in a mechanic shop and worked on helicopters during service.

The Veteran contends that he is unable to work primarily because of his PTSD and the resulting anger and temper issues, although he mentioned some trouble hearing when there is a lot of background noise.  He stated that he has trouble concentrating when working in an isolated environment.  In an August 2009 statement, the Veteran stated that a referral source stopped referring him to retail customers and, as a result, only worked with a commercial account, and this work ended because the account went with another flooring company.

The Veteran submitted 2008 letters from two referral sources.  One letter, from the owner of a flooring outlet, stated that there were several complaints about the Veteran's attitude problems with customers and that he knows the Veteran's outbursts were war-related.  The other letter, from the owner of a floor company, stated that customers have commented that the Veteran talked about weird things and that he believes the Veteran has some war-related psychological issues.  Both of the letters expressed that the Veteran would be "un-referable" if he could not maintain good relationships with customers.  The Veteran's spouse testified at the hearing that she witnessed the Veteran not being able to get employment as he lost referrals for work because he burns bridges as he goes.  She also stated that she witnessed times when the Veteran tried to work alone, but he would not finish work and would have to return to complete it.

Turning to the VA PTSD examinations, the January 2008 examiner stated that regarding the Veteran's capabilities, the "best description for his impairment is psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks."  The May 2010 examiner stated that the Veteran's PTSD symptoms "are not sufficient to result in inability to participate in sustained gainful employment.  Instead, the instances he described very much match the description of decreased efficiency and occasional inability to appropriately meet work demands, especially in regard to customer contact.  These symptoms/behaviors seem to have restricted his work opportunities while living in the State of Washington but did not preclude employment until an unrelated business change for his primary employer."

The April 2011 examiner reported that the overall severity and frequency of his PTSD symptoms remain relatively unchanged from the last VA examination.  Regarding the effect of the Veteran's PTSD on his employment, the examiner stated, "he could be expected to have difficulties at work with establishing and maintaining effective relationships, having unprovoked irritability, and difficulty adapting to stressful situations."  The examiner also stated that the Veteran's "PTSD symptoms are not seen as totally restricting him from searching for or maintaining gainful employment although such employment would likely need to have limited responsibilities for dealing with customers or the public directly."  The examiner also noted that the Veteran tended to focus on his nonservice-connected back problems as being the reason he has not sought employment.

Regarding the VA examinations for the Veteran's other service-connected disabilities, i.e., retained shell fragment, hearing loss, and tinnitus, none of the examiners reported that any of these disabilities would prevent the Veteran from securing and maintained gainful employment.  Specifically, the April 2010 examiner stated that the Veteran's hearing loss and tinnitus would limit his ability to work in an environment in which he must wear hearing protection due to excessive noise exposure or that required specific hearing acuity for safety reasons.  The April 2011 examiner stated that the Veteran's hearing loss and tinnitus should not significantly affect vocational potential or limit participation in most work activities.

Regarding the retained shell fragment in the right parotid area, the March 2009 examiner reported that the condition's effect on the Veteran's usual occupation is minimal and noted that the Veteran does not experience any functional impairment from the condition.  The April 2010 examiner similarly concluded that the retained shell fragment disability does not preclude gainful employment, although he complained of ongoing pain with cold weather.  Given the VA examiners' findings of essentially minimal impact of the service-connected disabilities, other than PTSD, on the Veteran's employment, as well as the Veteran's testimony that he cannot work primarily because of his PTSD, the Board finds that a separate opinion considering the effect of the combination of service-connected disabilities on employment is unnecessary.  See Geib, 733 F.3d at 1354.

While the Veteran contends that he has been unable to work because of his PTSD, the Board finds that the VA examiners' opinions outweigh the Veteran and his spouse's statements.  The two most recent VA PTSD examiners provided similar opinions, after a comprehensive examination and a review of the claims file, stating that the Veteran's service-connected PTSD would limit him in certain occupations requiring customer contact.  Furthermore, the remaining service-connected disabilities, at most, have minimal impact on the Veteran's employment as a floor installer.  As being limited in certain occupations does not equate to being precluded from securing and following a substantial occupation, the Board finds that the functional impairment caused by the Veteran's service-connected disabilities does not result in his inability to secure a substantially gainful occupation.  Moreover, although the Veteran reported to the April 2011 VA examiner that he has not sought employment since moving to Iowa in 2009, the question is one of whether he is precluded from substantially gainful employment and not whether he is actually employed.

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to TDIU is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


